

117 S2207 IS: To temporarily increase the availability of temporary nonimmigrant nonagricultural workers for the purposes of restoring American forests, and for other purposes.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2207IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Thune introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo temporarily increase the availability of temporary nonimmigrant nonagricultural workers for the purposes of restoring American forests, and for other purposes.1.Exemption from H–2B numerical limitation for certain forestry conservation workers(a)In generalSection 214(g) of the Immigration and Nationality Act (8 U.S.C. 1184(g)) is amended by adding at the end the following:(12)(A)Except as provided in subparagraph (B), the numerical limitation under paragraph (1)(B) shall not apply to principal aliens described in section 101(a)(15)(H)(ii)(b) who are employed or have received an offer of employment for the work of—(i)orchard work and seed collection;(ii)tree planting;(iii)nursery care;(iv)forest management;(v)harvesting pine straw or other minor forest products;(vi)timber stand improvement;(vii)herbicide application;(viii)fire prevention and fire management activities;(ix)brush clearing and vegetation management;(x)maintenance of right of ways;(xi)habitat protection and restoration;(xii)watershed protection and restoration;(xiii)land reclamation; or(xiv)other activities with a direct forest health or conservation nexus.(B)The exemptions described in subparagraph (A) shall not apply to landscaping or groundskeeping..(b)SunsetThe amendment made by subsection (a) shall remain in effect until the date that is 5 years after the date of the enactment of this Act. 